Warren E. Burger: -- Justice Brennan. We'll hear arguments first this morning in Alexander against the Department of Housing and Urban Development and the consolidated case. Mr. Vanderstar, I think you may proceed whenever you're ready.
John Vanderstar: Thank you Your Honor. Mr. Chief Justice and may it please the Court. In the fall of 1974, the Department of Housing and Urban Development evicted nearly 200 families from their homes in two federally subsidized housing projects. One located in Indianapolis and one in Anacostia section of Washington, D.C. HUD had acquired those projects after the project sponsors defaulted on their mortgages which HUD had insured. Both projects were in need of rehabilitation and the Anacostia project called Sky Tower was halfway through the rehabilitation process. HUD analyzed the cost of completing the rehabilitation or performing the rehabilitation, analyzed the expected revenues from the projects and a number of other factors and each case made the decision to evict the tenants and then sell the vacant property to private developers. Some of the Sky Tower tenants, the Anacostia tenants received moving allowances of $300.00 each, some did not. But -- and none of the Indianapolis tenants receive moving allowances. Moreover, HUD did not satisfy itself before evicting these people that there was some place else they could live. Some place they could afford. The effect on these people was devastating especially on the larger families, the elderly and the poor which is what most of these people are. In the Cole record, there is some illustrations. Mrs. Irma Francis, her rent went from $77.00 a month to a $165.00 a month. She's employed and earned $400.00 a month and supports three children. Mrs. Sadie Cole, her rent went from $84.00 a month to a $156.00 a month. She received $228.00 a month in public assistance. She has two children. Mrs. Jean Fisher, her rent went from $84.00 a month to $189.00 a month. Her monthly income is $243.00. She also has two children. Judge Gesell found that the impact of this move on the larger families in the Anacostia project was especially serious because of the shortage of housing, low-cost housing especially for large families in this city. As he pointed out the waiting list of public housing projects in Washington, most of them in the four-bedroom and larger category exceeds 4,000 families. Now, it's difficult for most of us in this room to imagine trying to live under those conditions. But Congress knew about those conditions. It informed itself, it studied this problem over course of many years and it enacted statute, the Relocation Act, and in that Act it said we don't want this to happen again that whenever there's a federal dollar being used for a federal project, we don't want to displace people from their homes unless, unless the agency is satisfied that these people have some place else to live, some place they can afford. Both sides in this case agree that the critical statutory language in the Relocation Act is the definition and in particular the so-called written order clause in the definition of displaced person. A displaced person is someone who “moves from real property” either as a result of the acquisition of such real property that's the acquisition clause or is the result of the written order of the acquiring agency to vacate real property, that's the written order clause. And in either case, it has to be for a program or project undertaken by a federal agency.
William J. Brennan, Jr.: And you're here under the written order clause?
John Vanderstar: Yes, Your Honor. If I had to put my case in a nutshell, I would say that the language of the written order clause covers the tenants in these two cases and that, that result, is perfectly consistent with the congressional purpose in enacting the Relocation Act. The acquisition clause was relied on below but it's not relied on here.
Warren E. Burger: Would you say that this is not the core of the purpose that Congress had in mind?
John Vanderstar: By this displacement, yes. Certainly, the whole focus of Congress' study going back to 1961, nine years before the Act became effective was on displacement caused by federal programs or federally assisted program which are not pertinent here. The written order clause I think plainly covers these people. They move as a result of a written order of the acquiring agency namely HUD, the agency that had acquired these properties. And the orders were issued pursuant to a federal program or project. What was that program or project? It's spelled out in about 150 pages of material in the HUD handbook called “The Property Disposition Handbook” which describes the property disposition program that is to be employed by HUD when it acquires properties through mortgage default. It's perfectly clear we submit that there was a program or project that led to the displacement of these tenants. It's perfectly clear that a written order of the acquiring agency caused their displacement so that written order clause applies. Now let's see if that makes sense. Let's look at the statute overall and see if that makes sense. It seems to me that the best place, if it please the Court, to look for the overall intent of Congress is in the section entitled “Declaration of Policy” which is Section 201 of the Act and it says this,“The purpose of this sub-chapter and that's the relocation title of these complex statute is to establish a uniform policy for the fair and equitable treatment of persons displaced as a result of federal and federally assisted programs, in order that” and I'm still quoting “in order that such persons shall not suffer disproportionate injuries as a result of programs designed for the benefit of the public as a whole,” so the emphasis is perfectly plain. So, the emphasis is on persons displaced as a result of federal and federally assisted programs. These tenants were displaced as a result of a federal program. There's another place we can look in the statute for evidence of congressional intent. It's more statutory language and that is in Section 206 (b). I might point out that this statute covers not only tenants and not only homeowners but it also covers businesses and farms. But in Section 206 (b), Congress made it quite clear that where people were being displaced from their homes, Congress had a special concern as you would imagine. And in Section 206 (b), Congress used these unequivocal words “No person shall be required to move from his dwelling on or after January 2, 1971 on account of any federal project unless the federal agency head is satisfied that replacement housing in accordance with Section 205 (c) (3) is available to such person. Now 205 (c) (3) refers to replacement housing that meets a great number of characteristics. And the most important one, I submit is this one, at rents or prices within the financial means of the families and individuals displaced. There are others as well but it seems to me clear that in 201 the declaration of policy covering the statute as a whole and in 206 (b), that portion of the statute which announces Congress' policy with respect to displacement of people from their homes from their dwellings that these people were intended to be covered by the Relocation Act.”
William H. Rehnquist: Is it your contention that the word "person" in 206 (b) is more broadly defined than the term “displaced person” in the definitional section?
John Vanderstar: I think that's a fair reading of the statute, yes, sir. But I'm relying on 206 (b) primarily to establish as clearly as I can the overall purpose Congress had in mind in enacting the statute. But the answer to your question is yes, I think it is broader.
Thurgood Marshall: Mr. Vanderstar, you don't see any connection between the acquisition and the written order section?
John Vanderstar: Well, I don't think there's a connection --
Thurgood Marshall: Are they entirely different in your view?
John Vanderstar: Yes, sir. I think they are parallel. I think you go through one root or you go through the other and it doesn't matter as long as you --
Thurgood Marshall: Well, if your just on the acquisition, you don't need a written order or anything?
John Vanderstar: That's right and I think that helps to explain --
Thurgood Marshall: And therefore if you, on the written order you don't need the acquisition?
John Vanderstar: Exactly, exactly. We think there has to be an acquiring agency because the written order clause talks about a written order of the acquiring agency.
Thurgood Marshall: Is that the main point that is before us right now?
John Vanderstar: Yes, sir.
Thurgood Marshall: That's why he was so willing to drop the acquisition point.
John Vanderstar: Well, because.
Thurgood Marshall: If you keep that when you're gone, --
John Vanderstar: Well, it's a weaker argument I can see that, Your Honor. But certainly the written order clause is the one we rely on here. Now, it's been suggested by the Government in their briefs that this statute should not be read in the way I have outlined that the written order clause should not applied to cover the tenants in these two cases. Why is that? Well, the Government's principal argument, if I can take the liberty of putting words in their mouth, is that the program or project that leads to the eviction has to be the same program or project that lead to the acquisition so that if you have an acquisition for one program or project and then you have a displacement for another program or project, the Government contends those displaced tenants are not covered. I find it hard to see where that interpretation comes from. There's certainly nothing in the legislative history and there's certainly nothing in the language of the statute that supports that interpretation. Indeed, I think it quite clear as I've indicated that Congress was focusing on displacement. This is not an internal revenue code. This is not a statute that is meant to be read restrictively. This is not a statute in which the words are meant to be words of limitation. This is --
William H. Rehnquist: Isn't one place that might come from the fact that traditionally under eminent domain cases moving costs were not an allowable element of just compensation and Congress has decided to add that as an element of just compensation here?
John Vanderstar: That's one permissive –- one possible interpretation but I don't think it's permissible interpretation.
William H. Rehnquist: You say permissive but not permissible?
John Vanderstar: No, I say it's one possible interpretation but I don't think it's a permissible interpretation. I don't think this is an eminent domain statute. I think Section --
Thurgood Marshall: This should not -- this is not eminent domain case because you are not acquiring this. You already have this.
John Vanderstar: That's correct. This is not an eminent --
Thurgood Marshall: You mean that they can't do it, this has nothing to do with this case.
John Vanderstar: No, sir. Nor I think this eminent domain define the outer limits of the statute. I think Congress made it clear that it was talking about displacement, not about eminent domain. Now it is true, it is true that all the hearings and all the reports and all the discussion or at least most of it that led up to the enactment of the statute was talking about eminent domain, that type of acquisition. There's a good reason for that. There were very few programs then in existence under which HUD could come to acquire a property because of the mortgage default. Furthermore, there were probably no cases but I don't know that because it's not the record in which HUD not only acquire the property after mortgage default but then evicted the tenants.
William H. Rehnquist: But what about the person who simply defaults in their rent and has given a written notice to move from the property because of default? Well, I don't think the words of the statute cover that person and certainly the sense of the statute does not. That's a person who's committed a breach of contract and that ordinary remedies for breach of contract are include the one you suggested. I don't think that is a person who has moved as a result of a written order of an acquiring agency for program or project.
John Vanderstar: Well, what's lacking? Certainly, the written order is there, the written notice of default?
William H. Rehnquist: One thing is lacking is the program or project. I don't think that what caused that particular tenant to be displaced is a program or project. I don't think that was to set up or pursuant to a program or project that was then in process.
Potter Stewart: Well, a program is simply not to allow tenants to remain in the property who don't pay their rent or who are very destructive or whatever, that's part of the program?
John Vanderstar: Yes, sir. But I think that and certainly the written order to evicting a person who did not pay their rent or defaulted on their mortgage is issued pursuant to that. But I don't think that's the kind of program or project Congress had in mind.
Potter Stewart: It does come, what as my Brother Rehnquist suggests that that seem to come within the literal language of the statute, if your case does.
John Vanderstar: I think the cases are quite different.
Potter Stewart: The cases are factually quite different but the question is whether or not they fall under the literal language of the statute as you construe.
John Vanderstar: I don't think so because I construe the words program or project in a different way. I say, and the tenants contend that program or project is a decision by the agency, a programmatic decision relating to that property which leads to eviction of the tenants.
Potter Stewart: Well, you would precisely describe that Mr. Justice Rehnquist's hypothetical case.
John Vanderstar: I don't think so, Your Honor, with all due respect.
William H. Rehnquist: Then it's an eminent domain type of case. If you answer Justice Stewart's question is no. If a program that simply says people are going to be evicted from their existing housing who don't pay their rent is not that with anything then it has to be an eminent domain type of thing where they're taking all their property.
John Vanderstar: Well, eminent domain, there is no eminent domain used here. The way HUD got the property was because of the mortgage default and HUD's decision to foreclose on the mortgage in both cases, mortgages. HUD did not acquire the properties for eminent domain. In a sense, I suppose one could say that by taking over the leasehold interest of the tenants in these two subsidized housing projects HUD has acquired their leasehold interest and has evicted them pursuant to that acquisition. That's the -- that I think is a permissible reading of the statute and at least do the same result that we seek on our reading of the written order clause. I think the main problem with the defaulting tenant or the defaulting mortgage point is there's nothing in the sense of the statute in the purpose of the statute that would suggest that that's what Congress might have had in mind. Congress did not focus on all the people who breached contracts and then suffer the consequences. Congress focused on and had in mind that people who are displaced because of federal programs that cause displacement. And I think that what Congress had in mind was the kind of federal program that we have here. A federal program under which HUD finds itself as it probably should have expected to find itself in a good many cases with a property after a mortgage default and after HUD's decision to foreclose on the mortgage. Now, what's HUD going to with that property? It goes into his property disposition handbook and develops its property disposition program and it reviews all the costs. And it reviews whatever the other factors are in that enormous handbook and it makes a considered choice among different alternatives and the choice it made in these two cases, and I suggests that it makes rarely but it does make them from time to time is to shutdown the project, sell the property to somebody else and recover the Government's money. Now, the question here is if there are going to be costs to the tenants, who is going to bear those costs? Will it be the tenants? Will it be the very families that Congress was focusing on in nearly 10 years of study of this relocation problem? Will they bear the brunt of that displacement or should we all bear it as taxpayers?
Warren E. Burger: You necessarily treat the Government's efforts to collect on its indebtedness as a program in the same sense that building a bridge or a new road or new highway is a program, is that so?
John Vanderstar: Yes, Your Honor. It is a program. It is an act taken by the Government designed for the public as a whole. We recall please that HUD is not a commercial lending agency to use Judge Gesell's words. HUD is in this business for a much broader and very different social purpose. HUD was established by the Congress and all those housing acts that Congress has been passing for the last 40 odd years have not established HUD as a bank. And so --
Warren E. Burger: Exclusions as a bank when it tries to collect from its debts on its guarantees, does it not?
John Vanderstar: Well, it functions as a creditor when tries to collect all its debts.
Warren E. Burger: It functions the same way a bank does when a bank forecloses a mortgage.
John Vanderstar: Not completely, Your Honor. Because a bank has stockholders and it has other interests that it has to be answerable to.
Warren E. Burger: Well, the mechanics are the same are they not?
John Vanderstar: The mechanics may be the same but the decisional process is very different. HUD is not, does not, and should not sit there the way bank does and say, we'll how can we maximize our return on our investment. HUD's purpose is to maintain and increase the nation's supply of housing and particularly for low and moderate-income families and --
John Paul Stevens: This program wasn't doing that.
John Vanderstar: I beg your pardon, sir?
John Paul Stevens: This program wasn't doing that, this was disposing a house that they couldn't use.
John Vanderstar: Well, it wasn't -- the housing they couldn't use, it was housing that didn't feel like paying to rehabilitate. In that sense, it was a bankers type decision.
John Paul Stevens: In this particular program, decrease the total amount of housing available to the people they are intending to serve.
John Vanderstar: Indeed, it did.
John Paul Stevens: If they had instead of foreclosing -- instead of evicting themselves just after they foreclosed, sold the property to some private entity and not the private the party, do the eviction and destruction and so forth, and rehabilitation, then I gather you've had -- there'd be no claim because it would not be the acquiring agency that did the evicting.
John Vanderstar: That would be a much tougher case.
John Paul Stevens: Can you tell me, you mentioned that 10 years of study of this problem by Congress, how much of that study was included discussion of problem associated with foreclosure of mortgages and the eviction of people from projects like that?
John Vanderstar: None that we can find, Your Honor and I think the principle reason is that those programs, most of them didn't exist in those days, the 236 program for example that the Sky Tower project was subsidized under. That didn't come into existence until August 1968 and it takes time to get houses built. It takes time for them to go into default and then it takes time for HUD to get their hands on them and it's very likely, very likely that HUD simply did not have to face this problem before the Relocation Act was passed. I'd like to reserve the balance of my time.
Warren E. Burger: Very well, Mr. Vanderstar. Mr. Bryson.
William C. Bryson: Thank you. Mr. Chief Justice and may it please the Court. In our view, the Uniform Relocation Act applies when the Government acquires property for a public purpose and people are displaced as a result. It does not apply when the Government already owns property and it orders tenants to move in order they can put some other use, make some other use of that property. In other words, we see this Act as in Mr. Vanderstar's words, an eminent domain statute primarily. In other words, if this statute applies to cases in which the Government is acting in its capacity as taker of property, whether that be by purchase or by condemnation. The plaintiff's view the Act as applicable in cases in which --
Potter Stewart: It could be -- it could be by lease you could just be taking possession, couldn't you?
William C. Bryson: It could be acquiring a property until so that sort. That would certainly be a (Voice Overlap).
Potter Stewart: It need not be a fee?
William C. Bryson: It does not have to be a fee, that's correct. But in any event, it would be acquiring the property or at least the acquiring an interest in the property. The -- the plaintiffs view this case more broadly as they've said as including cases in which the Government is acting basically in its capacity as landlord. Now, to underscore the difference between the positions that the parties have taken in this case, let's take an example. Suppose, HUD had acquired this property, 20 or 30 years ago, in that case the plaintiffs would say that if these people have been living and others have been living on the property ever since that time and HUD decided at some point that they needed to make some other use of the property, perhaps, the property was deteriorating or something as was the case in this cases. They even decided to make some other use of the property then in the plaintiff's view, once they were ordered to leave the property, they will be entitled to relocation benefits. We say that isn't the case because the key element, the key factor that triggers this act would be missing which would be that the displacement would not have been caused by the acquisition. Now, we find support for our interpretation of the Act in the language of the statute in the context and structure of the statute and in the legislative history of the statute. Before I go into the language of the statute, I'd like to underscore one point about its context which as -- is that the Uniform Relocation Act is actually part of a much broader statute. It's Title 2 of the Uniform Relocation Assistance and Land, excuse me, and Real Property Acquisition Policy's Act. In other words this Act deals with the problems of real property acquisition by the federal government and by state governments. The Act was passed in order to remedy some of the problems, some of the inadequacies that were perceived in eminent domain law. Eminent domain law does not provide benefits to take care of incidental and consequential expenses that are suffered by people who are forced to move as result of acquisitions of property. Congress tried to deal with this problem and a number of other problems and eminent domain law with this statute. Title 3 addresses a number of these problems. Title 2 addresses what Congress perceives it's the most serious problem which was the problem of relocation of people who are displaced by acquisitions of property. Now, going to the precise language that the plaintiffs rely on, they rely on the definition of displaced persons in the Act and particularly on the written order clause, indeed exclusively on the written order clause. Now, the two clauses have been over the acquisition clause. The second clause, the written order clause says that a person is entitled to -- well a person is defined as a displaced person if he moves as the result of the written order of an acquiring agency. Now, the plaintiffs say that this includes them because HUD had acquired the property. We interpret the words acquiring agency to mean an agency that is acquiring an agency that is engaged in an acquisition. In other words, as we read just these words without going any farther we say acquiring agency has to be an agency that is more or less contemporaneously engaged in an acquisition.
Potter Stewart: You think it's a present participle not an adjective.
William C. Bryson: Exactly. The -- I think if we look further into the statute, we find further support for this interpretation of the language. Particularly, important I think, it is to look at the operative sections of the Act, the sections that grant the actual benefits. When we look to them we find that those sections actually talk in terms of acquisition. They don't contemplate people in the position of the plaintiffs and that's the best key I think to what this written order clause really means. For example, Section 202 of the Act which is 4622, I believe in the U.S. Code. Section 202 applies to moving expenses. Now, Section 202 provides for moving expenses for people who in which the acquisition will result in a displacement. It doesn't contemplate people for whom the acquisition occurred long ago and who are being displaced by written order. It turns on the existence of an acquisition. Now, the plaintiffs say that this is just sloppy language and that it doesn't cover our interpretation of the written order clause either. Now, our interpretation of the written order clause is just this. We say that the written order clause was designed to take care of the case in which there was a notice to move in anticipation of the acquisition. But in fact the acquisition never took place. Now, there's a very good reason that that written order clause is in the statute which is to take an example, suppose Mr. Jones got an order from the Department of Transportation, "Jones we're going to be taking your property and in two months it's going to be acquired be out by June 15." And Jones, in reliance on this, logically enough, reasonably enough decided he'd better move and he moved. Now, if the statute had only the acquisition clause and it turned out that the Department of transportation decided after Jones had moved that they weren't going to take the property after all, Jones would be out of lack. That's why the written order clause is in the statute to make sure that if the Department of Transportation gives Jones a notice, get out by June 15 and Jones moves in reliance on that, it doesn't matter if there is an acquisition. And that he is right in to the benefit sections of the Act because Section 202, the moving expenses section provides that benefits are available when the acquisition will result in displacement and in Mr. Jones' case, it is certainly the case that the acquisition will result in his displacement. Even though in fact, this things turned out no acquisition took place. Same thing applies to the relocation assistance advisory services that are discussed in Section 205 of the Act which is 4625. Now, again, it uses language that the benefits are available when the acquisition will result in the displacement. This wouldn't apply to the parties, to the plaintiffs in this case. That -- this clearly indicates that acquisition is the key here and that of course, as we say, our interpretation of the written order clause is consistent with us again. Similarly, the third operative section applies the same way. It's a somewhat different language but again it points to the key factor of acquisition as being the heart of this statute and that is Section 204 which is 4624 which provides benefits to persons who are living in their dwellings at least 90 days before the initiation of negotiations for the acquisition. Now, if HUD had acquired this property 20 years ago that statute wouldn't make any sense if applied in the sense that the plaintiffs are trying to make it apply. Because this clearly contemplates that the acquisition is the core notion of what triggers the act. In other words, the reason for the 90-day gap, the 90-day period here, that's specified in the statute is that the Act wants to avoid people coming in two days before the acquisition after they've heard that the acquisition was coming and getting relocation benefits but it turns basically again on acquisition. Now, looking to the legislative history of this Act, we see the same point underscored again. This legislative history is quite extensive and we've gone through it in some detail in our brief. But I like to touch on just a few points here. First, the beginning of the consideration of this problem came essentially in about 1961 when the House Public Works Committee set up a select sub-committee on real property acquisition. Now, again note and I harp on this theme again and again but it is the core of the case that this sub-committee was devoted to the problem of real property acquisition. The sub-committee came up with the proposal, a proposed statute which is entitled the “Fair Compensation Act.” Now as I've mentioned, this Fair Compensation Act was part of the effort to try to make amendments make some kind of improvements on bare constitutional eminent domain law, to try to solve some of the harshness that eminent domain law produced in various respects by paying only for the fair market value of property that was taken. One of the purposes or one of the aspects that this Act addressed was the problem of relocation and interestingly, it included a section on relocation which is very similar in structure to the sections on relocation that appear in the Uniform Relocation Act and in fact, although the Relocation Act has provided in some respects more extensive benefits but the basic core was here and what was particularly important is that the core definitional section was similar. What the definitional section said was that benefits are available to persons who move as the result of an acquisition or the eminence of the acquisition. Now, the interesting thing about this is that this is the grandfather of the written order clause. We find again and again the definition of displaced persons coming up as a person who is displaced as the result of an acquisition or and then slightly changed language as we go through the development of the Act through its numerous drafts. But it started with our eminence of acquisition. In other words, they were dealing with precisely the kind of problem we are trying to identify here which is our friend, Jones, who leaves in reliance on an acquisition coming down the road, any acquisition never actually takes place. Eminence of acquisition, well that phrase was thought to be too broad. It's just too vague. What is eminence of acquisition to somebody who get benefits if he has a feeling that, well, I have a feeling they're going to be taking my property, no. He gets benefits only if there's some, there's got to be some better way to figure when the acquisition is in fact eminent. So that although eminence of acquisition was the statutorial language that was introduced in the first bills following this Fair Compensation Act, supposed it was changed fairly quickly to reasonable expectation of acquisition. So the Act read a person is displaced if he is displaced by the bill at that time, if he is displaced as the result of an acquisition or reasonable expectation of acquisition. Now, that went through several drafts of the bill basically unchanged until we got down to 1969 in which the bill finally made its way into law. There was a difference interestingly between the Senate Bill that was first introduced and the House Bill that was first introduced first in this last round of drafts of the Relocation Act. The Senate Bill retained this language that one is displaced if one is required to move as a result of an acquisition or reasonable expectation of acquisition. Whereas the House Bill that was initially introduced was somewhat more restrictive, it said that one is displaced if one is forced to move as a result of an acquisition or reasonable expectation of acquisition when the property is subsequently acquired. So again, under the House Bill, Mr. Jones will be out of lack again. Well, the -- it was clear that there was a good deal of difference between these two positions and they were compromised. They were compromised in what became the written order clause ant that is that what happened was just this. That the written order clause is drafted to say, alright, it will be the requirement that there be a reasonable expectation of acquisition is too broad by standing by itself. There ought to be some index of probability of acquisition so we'll say that there has to be a written order to move but the requirement in the House Bill that the acquisition actually take place is too restrictive. So we'll simply eliminate that. And so what they came up with was as I say just this written order clause requiring that there be some kind of written order to move but not requiring that the property subsequently be taken. Now, we have pointed out our interpretation of the written order clause as being a good deal narrower than the position that the plaintiffs have taken in respect to this. I would like to point out that HUD's position is and has been and continues to be consistent with the recent Act that the plaintiffs have brought to the attention of the Court that we attempt to limit displacements of people as much as possible. It's clear that these kinds of displacements cause terrible hardship and there's no question about that in the hardships that Mr. Vanderstar recited at the beginning of the hour. We certainly acknowledged that this is a serious social problem and one which HUD has tried to address by restricting displacements as much as possible. But the problem is that many of these housing projects were built 30 or 40 years ago. They are in deteriorating condition and some of them are beyond rehabilitation in any practical sense. So that occasionally, these properties do have to be basically torn down that rehabilitation really would amount to simply rebuilding from the ground up. So there are people that do get displace. And our contention is simply that this Act which is intended to address the problem of acquisitions of property does not cover cases in which people are displaced from property that is already owned by federal agency.
John Paul Stevens: Mr. Bryson, before you sit down, I think there were as I remember the facts, some of the people from Sky Tower who did receive $300.00 of some kind of relocation system.
William C. Bryson: That's correct, Mr. Justice.
John Paul Stevens: Pursuant to what statutory authority was that going to be?
William C. Bryson: Well, I believe Mr. Justice Stevens that that was under the general authority of the Housing Act. That has been a problem throughout for HUD is to try to figure out where under what statute defined authority for these kinds of payments. It was not under the Relocation Act. There are provisions under the Housing Act in which basically certain funds can be expended on emergency basis and this as I understand it was deemed to be one of those cases. But --
John Paul Stevens: Go ahead continue.
William C. Bryson: I was simply going to point out that that money was given to those people who were current in their rents and it was an attempt and an accommodation that we may find through further legislation, we may find some kind of more explicit statutory authority for but right now, the authority is rather vague.
John Paul Stevens: And there's also been a, there's a motion to dismissed, its writ has been probably granted, I believe filed by your opponent and I believe they called our attention. In fact, there's pending some new regulation being prepared dealing with this whole subject matter. I don't recall, I am not going to look at it, now is that pursuant to some new statutory authority or what statutory authority for what's being done now?
William C. Bryson: No, there are several different points on this core Mr. Justice Stevens. The first is as to the statute, the new statute. There is a statute which has instructed that HUD will try to reduce displacements as much as possible and that there will be a report which the Secretary will issue in January which will indicate what the Secretary is doing about the problem of displacements. Well, --
Potter Stewart: And that statute was enacted this year?
William C. Bryson: Yes, that was enacted in, I think it was signed October 31st. Right. But that essentially is just a restatement of HUD policy. HUD policy clearly is to limit the displacement as much possible. It doesn't provide new statutory authority for these kinds of payments.
Potter Stewart: Is this kind of a directorate to tell HUD they will minimize the number of evictions?
William C. Bryson: Exactly.
Potter Stewart: And then requiring HUD to report?
William C. Bryson: Exactly.
Potter Stewart: As to the success of such minimizations?
William C. Bryson: Exactly. And we believe that it doesn't, that that statute does not in any way moot this case or render at less importance for several reasons. First of all, there are as I said cases in which HUD has to displace people. Those cases will simply won't change by virtue of directive to HUD to limit the kind of the number of displacements a much as possible where they have to be made, they are going to be made. On the other hand, there is a much broader issues here which is that this statute applies not just to HUD but to all federal agencies and it applies in addition to all state agencies that are obtaining assistance by federally financed programs or projects. So we're not just talking about something that affects HUD. We're talking about something that affects every state agency that is acquiring property or by the plaintiffs' interpretations that owns property and that it decides to dispose of in some other way and when that decision to dispose of the property results in people being displaced. If there are no questions, I --
Warren E. Burger: Thank you Mr. Bryson. Mr. Vanderstar, do you have anything further?
John Vanderstar: Yes Your Honor thank you. I don't know whether why it's relevant that some of these properties are 30 or 40 years old the fact that as Riverhouse was built in 1969 and HUD has held the mortgage since December 1970 if there's been any deterioration, I don't know why the fingers are being pointed but perhaps that's the place to point the finger. I do want to talk for a moment about Mr. Jones though because the Government's position is that the language of the written order clause applies to a proposed but unconsummated acquisition and to a displacement that results from a written notice of intent to acquire. But the statute doesn't say written notice that says written order. Furthermore, the Government relies very heavily on the word acquisition in the Sections of the statute other than the definition of sections that provide the specific benefits and services. Now, I might point out that we conceive there was acquisition in this case than we conceive that one is required so we don't have a difference between us on that issue. But the question is if the acquisition resulted in the displacement, then the acquisition clause applies. The question before the Court is what happens if something else resulted in the displacement. If it was a written order not the acquisition but a written order and we suggest that's exactly why Congress put the written order clause in the definitional section. Because if you had to wait for an acquisition to cause the displacement, you wouldn't need the written order clause.
John Paul Stevens: Mr. Vanderstar, would it not be possible if there will be a written order before the acquisition was consummated?
John Vanderstar: I don't think you'd call that a written order and HUD does not. In HUD's regulations, they talk about three ways people can qualify in general under this definition and they talked about a written notice of intent to acquire. They talked about an acquisition and they talked about a written order to vacate. We agree with HUD and we agree with the HUD regulations that there are three different situations covered by the statutory language, the acquisition, a written notice of intent, to acquire even when the acquisition doesn't take place. We agree that that is proper.
John Paul Stevens: How could that be covered if he didn't have the written order clause?
John Vanderstar: I think it could be covered under either clause as the Latham case in the Ninth Circuit.
John Paul Stevens: How can it be covered if there are written notice of intent to acquire but no acquisition and a written order to vacate? At least, we need the written order clause to --
John Vanderstar: Well, it wouldn't be a written order to vacate if it please the Court. It would be a written notice of intent to vacate, that's the way HUD describes it and that's the way the statutory history describes it.
Potter Stewart: Well the statute, just looking at it, there's second or third reason, evem third was seems to provide two, only two alternatives.
John Vanderstar: Well, there are two alternative clauses but there may be lots of cases that are covered by --
Potter Stewart: (Voice Overlap) the acquisition or as a result of a written order. There's nothing about a written notice to acquire.
John Vanderstar: I understand that and it's rather curious -- it's rather curious that the Government does not want the Court to apply the statute the way we think it was written but concedes that it does apply in the case that the language doesn't cover. There is nothing in the words of the statute.
Potter Stewart: Now, what, I don't quite understand that. What do you say the Government concedes?
John Vanderstar: The Government concedes indeed, asserts that a written notice of intent to acquire even when there's no acquisition is covered by the statute.
Potter Stewart: I didn't so understand it though. I may have misunderstood it.
John Vanderstar: That's the Mr. Jones example that Mr. Bryson talked about.
Potter Stewart: Well, but that was a written order.
John Vanderstar: That was a written notice of intent to acquire?
Potter Stewart: Sent to Mr. Jones.
John Vanderstar: That's right. And the Government says that's covered.
Potter Stewart: And therefore Mr. Jones, you have to get out and why isn't that a written order?
John Vanderstar: Not have to get out but you'd be smart to get out because we're going to acquire this property a year from now. I think that's the case the Government is putting.
Potter Stewart: I see.
John Vanderstar: We're going to acquire this property a year from now, we're giving you notice of our intent to do so. So Mr. Jones leaves. Obviously, it would be quite unfair to Mr. Jones to deny him benefits and services if the Government later changed its mind. We concede that. But the curious thing is that the words of the statute simply don't carry that meaning. The obvious purpose of the statute does and that's what we think the Court should have in mind when it reads the written order clause as it applies to this case.
William H. Rehnquist: The written order clause does require that the written order come from the “acquiring agency” doesn't it?
John Vanderstar: Yes, sir.
William H. Rehnquist: So don't you think that that must contemplate an acquisition as well as the first clause?
John Vanderstar: Yes and there was an acquisition in both of these cases.
William H. Rehnquist: So the written order isn't separate and apart from an acquisition.
John Vanderstar: Oh! It's separate and apart from or else there wouldn't be a need for two different clauses.
William H. Rehnquist: But there must be a proposed acquisition at least and in both cases?
John Vanderstar: Yes, that's right.
Potter Stewart: Well, no, your point is that the acquisition kind of occurred in the past?
John Vanderstar: Oh! Yes. Yes, there has to be an --
Potter Stewart: Therefore it's not a proposed acquisition. It's an acquisition that occurred historically --
John Vanderstar: Proposed or --
Potter Stewart: -- and the acquiring agency has ownership or occupancy of the premises. That's the written order.
William H. Rehnquist: You --
John Vanderstar: That's exactly right.
William H. Rehnquist: You mean that if HUD acquired property in 1957, that would qualify it as an acquiring agency and then if it gives notice to vacate in 1977, it comes under the written order clause?
John Vanderstar: Yes, sir. Congress said so.
Potter Stewart: That's exactly his omission.
John Vanderstar: Congress said so in Section 219 which is not codified, it's the so-called Mary Hill Section. That was designed at the urging of then Representative now Mayor Koch of New York to cover a situation in which it was expected that people would be displaced before the Act became effective and clearly they would not be covered.
William H. Rehnquist: Was that relied on by the lower court?
John Vanderstar: I believe it was referred to, yes.
William H. Rehnquist: Was it relied on?
John Vanderstar: Yes, I think so but I'm not positive of that. The two lower courts came up in opposite directions --
William H. Rehnquist: Which Court of Appeals with the District Columbia Circuit?
John Vanderstar: I can't be certain of that.
Thurgood Marshall: May I ask you again. I thought originally, you told me that the acquisition clause and the written notice clause were separate animals?
Potter Stewart: Yes.
John Vanderstar: Yes, they are.
Thurgood Marshall: But now you're saying they're the same.
John Vanderstar: No, sir. I'm saying --
Thurgood Marshall: You said that it would probably was acquired in 1950? If that was acquired, that's enough to apply to a 1977 notice.
John Vanderstar: If there's a written order to vacate in 1977 that otherwise meets the statutory language, the fact that the acquisition occurred 20 years earlier is irrelevant.
Thurgood Marshall: Well, it would be awful hard to get any eminent domain 20 years later, isn't it?
John Vanderstar: That's right.
Thurgood Marshall: Wouldn't it be?
John Vanderstar: That's right that's why I said this is not an eminent domain statute. This is a statute that focuses on displacement.
Thurgood Marshall: What is eminent domain?
John Vanderstar: It is a displacement statute. It's a statute --
Thurgood Marshall: A displacement at any time?
John Vanderstar: Yes, sir.
Thurgood Marshall: So you don't need the acquisition in that at all?
John Vanderstar: Well, you need to have an acquisition at some point in the past because --
Thurgood Marshall: No, he may be talking about federal property that it had to be acquired. So why did they get acquisition in that all in legal theory?
John Vanderstar: I don't think the acquisition is very important but it is in the statute and we meet it in the facts of this case.
Thurgood Marshall: It was based on it, the whole statute was based on acquisition.
Potter Stewart: The order has to come from the agency that acquired the property, doesn't it, under the clear cut of the statute?
John Vanderstar: Yes. Yes, that's right.
Potter Stewart: From the acquiring agency?
John Vanderstar: Yes, that's right.
Potter Stewart: So if an agency -- so acquisition is key and crucial in that sense?
John Vanderstar: Acquisition at some time in the past is important. Yes. And acquisition did occur in this case.
John Paul Stevens: So every owner is an acquiring agency within the meaning that you gave?
John Vanderstar: That's right.
John Paul Stevens: Cause it had to acquire at some point?
John Vanderstar: That's right. That simply meant to identify --
John Paul Stevens: When acquiring really, this adds nothing to the statute.
John Vanderstar: Except that it identifies which agency issues --
John Paul Stevens: You could say owner, the owning agency --
John Vanderstar: It could have said owning agency but it said acquiring agency. I don't think the difference is important.
Byron R. White: And I suppose the United States itself would qualify under your view?
John Vanderstar: Well, normally it's a particular agency that issues it.
Byron R. White: I know but what if it were the United States? So anybody --
John Vanderstar: I suppose --
Byron R. White: Anybody (Voice Overlap) who was displaced from any property that the United States or any of its agencies owns is covered by the statute?
John Vanderstar: If it's for program or project, yes, sir.
Potter Stewart: So the wife or the acquiring agency have got out of this if you're correct as to convey it to a private person and then have him issue the notice?
John Vanderstar: That might be a way out.
Thurgood Marshall: Well, the way is not to acquire?
John Vanderstar: Or not to displace people.
John Paul Stevens: Would -- would there be --
Byron R. White: Let me ask you one more question if you please.
John Vanderstar: Yes.
Byron R. White: You understand the United States position here to be similar or close to the positions taken by the courts that have held contrary to the District of Columbia?
John Vanderstar: The United States position -- the Seventh Circuit opinion is a little bit unclear. The United States, the Government's position here isn't.
Byron R. White: How about the Second Circuit, is it, has the United States always taken the same position in this various courts?
John Vanderstar: Yes, I think it has. But the Second Circuit case is really a different problem, that's the acquisition clause not the written order clause.
Byron R. White: But any of the courts have held against your position have in the main agreed with the United States present position?
John Vanderstar: That's only one court, the Seventh Circuit in this case.
Byron R. White: Are there some district courts too?
John Vanderstar: I don't believe so, Your Honor.
Byron R. White: Okay. Thank you.
John Vanderstar: Not under written order clause.
Warren E. Burger: Thank you gentlemen. The case is submitted. We'll hear arguments next in New Jersey --